


116 HRES 507 EH: Affirming the validity of subpoenas duly issued and investigations undertaken by any standing or permanent select committee of the House of Representatives pursuant to authorities delegated by the Constitution and the Rules of the House of Representatives.
U.S. House of Representatives
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 507
In the House of Representatives, U. S.,

July 24, 2019

RESOLUTION
Affirming the validity of subpoenas duly issued and investigations undertaken by any standing or permanent select committee of the House of Representatives pursuant to authorities delegated by the Constitution and the Rules of the House of Representatives.
 
 
Whereas Congress’ power to conduct oversight and investigations is firmly rooted in its legislative authority under Article I of the Constitution, which commits to the House of Representatives alone the authority to establish its rules governing the procedures and methods for the conduct of oversight and investigations, as well as to determine the powers that it delegates to its various committees;  Whereas those powers delegated to the committees include the power to conduct oversight into and to investigate, pursuant to the legitimate legislative purposes of the respective committees, matters involving, referring, or related, directly or indirectly, to the persons, entities, and organizations specified in this resolution; 
Whereas committees of the House, pursuant to the authority delegated by clause 2(m) of rule XI and clause 11(d) of rule X of the Rules of the House of Representatives, have undertaken investigations and issued related subpoenas seeking personal, financial, banking, and tax information related to the President, his immediate family, and his business entities and organizations, among others;  Whereas the validity of some of these investigations and subpoenas has been incorrectly challenged in Federal court on the grounds that the investigations and subpoenas were not authorized by the full House and lacked a “clear statement” of intent to include the President, which the President’s personal attorneys have argued in Federal court is necessary before the committees may seek information related to the President; and 
Whereas while these arguments are plainly incorrect as a matter of law, it is nevertheless in the interest of the institution of the House of Representatives to avoid any doubt on this matter and to unequivocally reject these challenges presented in ongoing or future litigation: Now, therefore, be it  That the House of Representatives ratifies and affirms all current and future investigations, as well as all subpoenas previously issued or to be issued in the future, by any standing or permanent select committee of the House, pursuant to its jurisdiction as established by the Constitution of the United States and rules X and XI of the Rules of the House of Representatives, concerning or issued directly or indirectly to— 
(1)the President in his personal or official capacity;  (2)his immediate family, business entities, or organizations; 
(3)the Office of the President;  (4)the Executive Office of the President; 
(5)the White House;  (6)any entity within the White House; 
(7)any individual currently or formerly employed by or associated with the White House;  (8)any Federal or State governmental entity or current or former employee or officer thereof seeking information involving, referring, or related to any individual or entity described in paragraphs (1) through (7); or 
(9)any third party seeking information involving, referring, or related to any individual or entity described in paragraphs (1) through (7).   Cheryl L. Johnson,Clerk. 